Citation Nr: 0929393	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.


THE ISSUE

Entitlement to an initial compensable disability rating for 
hepatitis B.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from June 
1977 to May 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the Veteran's claim for service connection for 
hepatitis B and assigned an initial noncompensable (i.e. 0 
percent) rating retroactively effective from May 4, 2007, the 
date of receipt of his petition to reopen this claim.  His 
appeal is for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's hepatitis B does not cause intermittent 
fatigue, malaise, anorexia or incapacitating episodes.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for hepatitis B.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.114, Diagnostic Code 7345 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
August and September 2007 and in January 2008.  The letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that all three 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim - 
keeping in mind his claim initially arose in the context of 
him trying to establish his underlying entitlement to service 
connection, granted in the November 2007 decision at issue in 
this appeal.  In cases, as here, where an increased-rating 
claim arose in another context - namely, the Veteran trying 
to establish his underlying entitlement to service 
connection, and the claim was subsequently granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Thereafter, once a notice of disagreement 
(NOD) has been filed, for example contesting the initial 
rating assigned, the notice requirements of 38 U.S.C. §§ 5104 
and 7105 control as to the further communications with the 
appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In any event, here, as mentioned, the Veteran was also 
provided the additional Dingess notice concerning the 
downstream disability rating and effective date elements of 
his claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back 
and readjudicated his claim in the August 2008 SOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So any arguable timing defect in the 
provision of that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records (STRs) 
and VA treatment records.  Also, VA was put on notice of the 
existence of relevant Social Security Administration (SSA) 
medical records.  VA attempted to obtain these records in 
March 2008, but efforts proved futile.  Therefore, VA 
complied with the duty to assist by trying to obtain these 
records before deciding the appeal.  See 38 C.F.R. § 
3.159(c)(2) and (3) (2008); see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 
204 (1997).

In addition, the RO also arranged for a VA compensation 
examination to assess the severity of the Veteran's hepatitis 
B, which is now the determinative downstream issue since his 
appeal is for a higher initial rating for this disability.  
The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, the VA compensation 
examination of the Veteran's hepatitis B was in November 
2007, so relatively recently.  


Consequently, another examination to evaluate the severity of 
this condition is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

II.  Analysis-Initial Compensable Rating for Hepatitis B

The Veteran's hepatitis B is rated at 0 percent under 
Diagnostic Code 7345, effective from May 4, 2007.  38 C.F.R. 
§ 4.114.  He asserts that his hepatitis B has increased in 
severity since that time, contending that he is 
"experiencing numerous problems" due to this condition.  
Specifically, he alleges that he has weekly episodes of 
vomiting, fatigue, and that his life resultantly has been 
brought to a halt.  Furthermore, he states that the reason he 
does not have a wife or children is because he does not want 
to put anyone's health at risk of contracting hepatitis B.  
Finally, he states he has been psychologically damaged by 
having this condition. 

Since, as already alluded to, the Veteran's claim arises from 
his disagreement with the initial rating assigned following 
the grant of service connection, some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice to even the more traditional 
increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, this doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

As mentioned, the Veteran's existing 0 percent rating for his 
hepatitis B is under Diagnostic Code 7345.  38 C.F.R. 
§ 4.114.  As indicated by the VA Schedule for Rating 
Disabilities, Diagnostic Code 7345 provides ratings for 
chronic liver disease without cirrhosis, including Hepatitis 
B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, and drug-induced hepatitis, but excludes 
bile duct disorders and hepatitis C.  Chronic liver disease 
that is nonsymptomatic is rated noncompensable or 0-percent 
disabling.  Id.  



The next higher rating of 10 percent is for chronic liver 
disease with intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Id. 

Next, to be considered 20-percent disabling, symptoms must 
include daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  Id.   

Chronic liver disease with daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period, is rated 40-percent disabling.  Id.

Chronic liver disease with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly, 
is rated 60-percent disabling.  Id.

Finally, chronic liver disease with near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain), is rated 100-percent disabling.  38 C.F.R. § 4.114.



The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Here, though, the evidence of record does not support 
assigning a rating higher than 0 percent.  38 C.F.R. § 4.7.  
In making this determination, the Board has reviewed the 
Veteran's personal statements, VA treatment records, and the 
report of his VA compensation examination - which included a 
medical opinion regarding the severity of his hepatitis B.

The Veteran was provided that VA compensation examination in 
November 2007.  The examiner confirmed the diagnoses of 
hepatitis.  Regarding specific symptoms, the Veteran reported 
he did not experience malaise, anorexia, abdominal 
distension, abdominal pain, jaundice, or any extra-hepatic 
manifestations of liver disease.  Furthermore, he denied any 
incapacitating episodes during the immediately preceding 12-
month period.  38 C.F.R. § 4.114.  He did complain of 
weakness, however, but that apparently was his only then 
current symptom.  

The Board has considered the results of that VA compensation 
examination, along with objective findings indicated in the 
Veteran's VA treatment records dated from July 2002 to 
October 2007, so covering the entire period since the 
effective date of the grant of service connection.  And the 
objective findings in these medical evaluation and treatment 
records reveal no incapacitating episodes or other symptoms 
commonly associated with chronic liver disease, including 
hepatitis B, such as:  daily or intermittent fatigue, 
malaise, nausea, anorexia, arthralgia, and right upper 
quadrant pain.  38 C.F.R. § 4.114.  Moreover, although the 
Board acknowledges the Veteran's recent assertions concerning 
fatigue and weekly vomiting, there simply is no medical 
evidence of record substantiating this allegation, such as by 
indicating his hepatitis B involves intermittent fatigue, 
malaise, and anorexia.  There also is no medical evidence of 
incapacitating episodes or other indications of an increase 
in his symptoms. 

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
Therefore, absent evidence of more symptoms indicating a 
higher severity of his hepatitis B, the Board finds the 
evidence is against a disability rating greater than 0 
percent.  38 C.F.R. § 4.114, DC 7345.  

And since the Veteran's hepatitis B has never been more than 
0-percent disabling at any time since May 2007, the effective 
date of service connection for this condition, the Board 
cannot "stage" this rating.  Fenderson, 12 Vet. App. at 
125-26.  
As the preponderance of the evidence is against his claim for 
an initial disability rating higher than 0 percent for his 
hepatitis B, the "benefit-of-the-doubt" rule is inapplicable, 
and the Board must deny the claim.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's hepatitis B has markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his 0-percent schedular rating.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
this, noting the disability rating, itself, is recognition 
that industrial capabilities are impaired.  



Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalization, to 
suggest the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily-if not exclusively, on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial compensable rating for hepatitis B 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


